          Case 1:19-cv-11179-PBS Document 17 Filed 09/25/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



Mario Francisco Ramirez,
 Plaintiff

V.                                                              CIVIL ACTION

Innovative Contracting Services, Inc. et al,                    NO. 1:19-cv-11179-PBS
   Defendants


                           SETTLEMENT ORDER OF DISMISSAL


SARIS, Chief Judge


        The Court having been advised on September 24, 2019, by the parties that the above

action has been settled:

        IT IS ORDERED that this action is hereby dismissed without prejudice to reconsideration

and possible re-opening if within 60 days of this order a motion is filed which represents that the

terms of the settlement agreement have not been performed and there is good cause for the non-

performing party or parties to have failed to perform.



                                                                By the Court,

  September 25, 2019
                                                                /s/ Miguel A. Lara
        Date                                                    Deputy Clerk
